No. 99-40377
                                     -1-

                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 99-40377
                              Summary Calendar



                         UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
                                   versus

                          ERNEST MICHAEL MILLER,

                                               Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CR-154-1
                        --------------------
                            July 5, 2000
Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

               The attorney appointed to represent Ernest Michael Miller

has moved for leave to withdraw and has filed a brief in accordance

with       Anders v. California, 386 U.S. 738 (1967).      Miller received

a copy of counsel’s motion and brief but has not filed a response.

               Counsel Thomas A. Chambers was previously ordered to file

a supplemental brief discussing the voluntariness of Miller’s

waiver of his right to appeal, except for sentencing guideline

issues, and counsel failed to do so.         This failure is regrettable

and should not happen again.        Counsel is admonished to comply in

the future with this court’s express orders.              Nonetheless, our


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40377
                                  -2-

independent review of the record reflects that Miller knowingly and

voluntarily waived his right to appeal, except for errors involving

the sentencing guidelines.

          Additional record review discloses no other nonfrivolous

issue.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, and the APPEAL IS DISMISSED.       See 5th Cir. R. 42.2.

          MOTION GRANTED; APPEAL DISMISSED; counsel Admonished.